Citation Nr: 0124317	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  00-21 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky




THE ISSUE

The propriety of the initial 10 percent rating for a left 
thigh disability characterized as lateral femoral cutaneous 
nerve syndrome and scar of the upper lateral thigh.




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from April 1976 to 
June 1999.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted the veteran service 
connection for a scar on the left upper lateral thigh with a 
history of numbness and assigned a noncompensable rating.  By 
a February 2001 rating decision, the RO assigned a 10 percent 
initial rating for the veteran's scar.  

In the July 2000 rating decision, the RO also granted service 
connection for tinnitus, sleep apnea, and a cervical spine 
disability and assigned noncompensable ratings for these 
disabilities, and denied a 10% rating based on multiple 
noncompensable ratings.  The veteran initially disagreed with 
the ratings assigned for these disabilities.  However, in a 
February 2001 rating decision, the RO increased the veteran's 
ratings for all three of the aforementioned disabilities, and 
in a February 2001 statement, the veteran clarified that he 
did not disagree with the disability determinations other 
than with the rating for his scar.  

In an August 2001 statement, the veteran withdrew his request 
for a hearing.  


FINDING OF FACT

Throughout the period from the effective date of the grant of 
service connection to the present, the manifestations of the 
veteran's left thigh disability have been comparable to a 
tender and painful scar, but his lateral femoral cutaneous 
nerve syndrome has not been the equivalent of severe to 
complete paralysis of the external cutaneous nerve.

CONCLUSION OF LAW

Throughout the entire rating period, the criteria for a 
rating in excess of 10 percent for the veteran's service-
connected left thigh disability, characterized as a scar on 
the left upper lateral thigh with lateral femoral cutaneous 
nerve syndrome, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. § 4.7, 4.118, 
Diagnostic Code 7805, 4.124a, Diagnostic Code 8529 (2000); 66 
Fed. Reg. 45620-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that at the veteran's enlistment 
examination of August 1975, there was no scarring of the 
legs.  However, on a January 1983 examination, there was a 5 
centimeter scar of the left upper lateral thigh.  In August 
1986, the veteran was seen complaining of numbness to the 
upper left thigh.  He gave a 3 week history, and the 
impression was lateral femoral cutaneous nerve syndrome.  

In the veteran's September 2000 substantive appeal, he 
asserted that the scar on his leg was from an injury he 
sustained in 1960, and that his leg numbness first occurred 
in the 1986-1987 time frame.  

The veteran underwent a VA examination in October 2000.  The 
examiner noted that the scar in question was a childhood 
scar.  The veteran claimed that it was not relevant to his 
symptoms.  There was no numbness or tingling in the lower 
extremities with the exception of a localized area of 
numbness to the left lateral thigh.  There had not been any 
injury, trauma, or surgery to the lower back or to the left 
lower extremity.  The veteran stated that he understood his 
problems were due to a pinched nerve in the lower back.  
Sensation was intact over the bilateral lower extremities 
with an exception of an 18 x 16 cm. area over the left 
lateral thigh that showed decreased sensation to sharp and 
dull stimulus.  It was noted that a 3 x 4 cm. childhood scar 
showed some decreased sensitivity in its center.  

The veteran underwent an examination with University 
Neurologists in October 2000.  The examiner concluded that 
the nerve conduction studies were unremarkable, and that the 
needle EMG did not demonstrate any spontaneous activity.  The 
examiner commented that it was a normal study, with no 
electrophysiologic evidence of a mononeuropathy, plexopathy, 
or a radiculopathy.  

In a February 2001 statement, the veteran asserted that the 
scar on his outside upper left thigh was a childhood scar and 
had nothing to do with the upper thigh numbness that first 
occurred in 1986 when he was stationed in Italy for a year.  
He stated that he hoped the VA neurologist who examined him 
would say that it was a pinched nerve in his groin and upper 
thigh area.  The veteran stated that the numbness still 
persisted and at times made it extremely painful to stand 
still for any length of time.  He stated that he mentioned 
this to ensure that the record was accurate since none of the 
disability determinations were permanent and would be 
reviewed again in the future.

In a March 2001 phone conversation, the veteran called to 
make sure that it was known that the scar on his leg was an 
injury from his youth, and that the numbness came from a 
probable nerve pinch in the groin area.  The veteran wished 
to have this correction be of record.  

Analysis

As the claim has been presented to the Board of Veterans' 
Appeals, the disability for which service connection has been 
granted is scar on the left upper lateral thigh with lateral 
femoral cutaneous nerve syndrome.  The veteran claims that 
the initial 10 percent rating assigned for his service-
connected disability was not proper.  The veteran has been 
informed of the evidence necessary to substantiate his claim 
and provided an opportunity to submit such evidence.  
Moreover, VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim.  
The veteran has been examined by the VA in connection with 
his claim.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  See generally, Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 (codified at 
38 U.S.C. § 5103A (West Supp. 2001)); 66 Fed. Reg. 45620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  As all VCAA notice requirements have been met, the 
veteran is not prejudiced by appellate review at this time 
without initial RO adjudication after enactment of the VCAA.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial 10 percent rating following 
the grant of service connection for his left thigh 
disability.  Therefore, all of the evidence following the 
grant of service connection (not just the evidence showing 
the present level of disability) must be considered in 
evaluating the veteran's claim.  The RO did consider all of 
the evidence following the grant of service connection, so 
the veteran's claim is in appropriate appellate status.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for doubtful diagnosis, or for those not 
fully supported by clinical and laboratory findings.  Nor 
will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin.  
38 C.F.R. § 4.20 (2000).  

Under Diagnostic Code 8529, severe to complete paralysis of 
the external cutaneous nerve of the thigh is assigned a 10 
percent rating.  Mild or moderate paralysis of the external 
cutaneous nerve of the thigh is assigned a noncompensable 
rating.  38 C.F.R. § 4.71(a), Diagnostic Code 8529 (2000).  

The veteran contends that the scar for which he is service-
connected was a childhood scar, and had nothing to do with 
the upper thigh numbness that occurred in 1986 while in 
service.  However, this issue has already been addressed by 
the RO when it granted service connection for a scar on the 
left upper lateral thigh with lateral femoral cutaneous nerve 
syndrome.  The RO's reasoning was that the service medical 
records showed that at the veteran's enlistment examination 
in August 1975, there was no scarring of the legs, but on a 
January 1983 examination, there was a 5 centimeter scar of 
the left upper lateral thigh.  For these reasons, this 
decision on appeal will take into account all aspects of the 
disability for which service connection has been granted.

The veteran's service-connected disability has been rated as 
10 percent disabling under Diagnostic Code 7804 for tender 
and painful scars.  Most recently, it was rated as 10 percent 
disabling under Diagnostic Code 8529 for paralysis of the 
external cutaneous nerve.  However, the veteran has never 
been assigned separate ratings under the provisions of 
Esteban v. Brown, 6 Vet. App. 259 (1994).

The highest rating that the veteran can receive under 
Diagnostic Code 7804 for a tender and painful scar is 10 
percent.  Findings from the October 2000 VA examination noted 
a scar on the left thigh that had decreased sensation to 
sharp and dull stimulus.  Accordingly, as these findings show 
a tender and painful scar, the 10 percent rating assigned for 
the veteran's scar on the left upper lateral thigh with 
lateral femoral cutaneous nerve syndrome is deemed to be 
appropriate.  

The veteran contends that the primary manifestation of his 
left thigh disability is not a scar, but rather, nerve 
involvement in the groin and thigh.  For this reason, the 
disability must also be considered under the criteria that 
are applicable in cases involving the the cutaneous nerve.   
These criteria are found in Diagnostic Code 8529.  However, 
the evidence does not show that the veteran's disability is 
severe enough to warrant a separate 10 percent disability 
rating under Diagnostic Code 8529.  The evidence does not 
show that the veteran has the equivalent of paralysis of the 
external cutaneous nerve.  Findings from the veteran's 
October 2000 VA examination showed only that the veteran's 
left thigh had decreased sensation to sharp and dull 
stimulus.  Findings from the nerve conductions studies in 
October 2000 were unremarkable, and there was no 
electrophysiologic evidence of a mononeuropathy, plexopathy, 
or a radiculopathy.  

The RO has considered the issue of entitlement to an 
extraschedular evaluation for the veteran's service-connected 
left thigh disability under the provisions of 38 C.F.R. § 
3.321(b)(1).  In the exceptional case where schedular 
evaluations are found to be inadequate an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability may be awarded.  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards is the 
governing norm in an exceptional case. 38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(b)(1).

However, the veteran is not shown to have required frequent 
hospitalization for his left thigh disability.  In addition, 
there is no competent medical evidence that indicates that 
the veteran's disability results in marked interference with 
employment of a degree that is greater than that anticipated 
by the 10 percent evaluation assigned.  In summary, the 
record is devoid of objective evidence which indicates that 
the veteran's disability presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Thus, the 
record does not present an exceptional case where his 
currently assigned evaluation is found to be inadequate. See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (193) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the veteran's 
claim challenging the propriety of the initial 10 percent 
rating for left thigh disability characterized as lateral 
femoral cutaneous nerve syndrome and scar of the upper 
lateral thigh.  As such, the benefit-of-the-doubt doctrine is 
not for application.  Accordingly, the 10 percent rating is 
proper, and the veteran's claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In reaching the above determinations regarding the veteran's 
left thigh disability consideration has been given to the 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
obtained a special VA examination to determine the extent of 
the veteran's left upper lateral thigh scar with lateral 
femoral cutaneous nerve syndrome.  The evidence includes 
records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  


ORDER

The initial 10 percent rating for left thigh disability 
characterized as lateral femoral cutaneous nerve syndrome and 
scar of the upper lateral thigh is proper.  The appeal is 
denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 



